Citation Nr: 1409785	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1967, including combat service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted service connection for PTSD and assigned a 70 percent rating for that disability.  

The Veteran provided testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in September 2011.  

In a June 2012 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective from March 2011, the date of application for that benefit.


FINDING OF FACT

Throughout the initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment that more nearly approximates total than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial 100 percent schedular rating for PTSD are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Under the rating criteria for PTSD, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

The Veteran seeks a 100 percent rating for his diagnosed PTSD, as he claims the disorder results in total social and occupational impairment.  The Board agrees, noting that VA compensation examination reports dated in July 2009, March 2011 and January 2012 demonstrate that his PTSD symptoms approximate total social and occupational impairment.  Specifically, the July 2009 examination report shows that although the Veteran was working as a computer programmer, he did so in total social isolation, by himself, for 14 to 16 hours per day as a mechanism for avoiding having to deal with the memories he had of Vietnam.  He had recently begun to engage in psychiatric treatment for his PTSD at VA with a doctor.  He described severe symptoms of PTSD including vivid flashbacks, nightmares, extreme hypervigilance, avoidance of stimuli, self isolation, frequent anger outbursts and inability to get along with family.  Mental status examination showed him to be oriented but inattentive to grooming and personal hygiene - he was dirty, unkempt, extremely disheveled, unshaven, and wearing dirty clothes.  He was depressed.  He reported difficulty controlling impulses.  He described an emotionally barren marriage of many years duration and an overall pattern of isolation.  The examiner summarized the Veteran's symptoms of PTSD as very severe.  It was noted that only his employment avoided total and virtually complete impairment but that this employment was done to avoid dealing with his past as opposed to in pursuit of employment.  A Global Assessment of Functioning (GAF) score of 43 was assigned, with the explanation that he demonstrated poor activities of daily living (ADLs) blunted affect, heightened arousal, impaired sleep and virtually total and complete isolation with an absence of recreational and leisure activities.  

A February 2011 VA mental health note reflects a GAF of 52 and indicates that the Veteran was now on multiple medications for depression, anxiety and nightmares.  

The March 2011 VA report of examination showed no significant change since the 2009 examination.  The Veteran had left his job in November 2010 due to a lack of ability to perform his duties, specifically being unable to concentrate and deal with customers.  Since he stopped working he had an increase in distressing symptoms of PTSD.  He had unsuccessfully tried to get other employment.  His PTSD symptoms had for the most part increased.  He was upset and wept at several points during the examination.  On mental status examination, the Veteran was again noted to be inattentive to personal hygiene and was unkempt and unshaven.  He admitted he did not have the motivation for hygiene and grooming.  He was dysthymic and had restricted affect.  He described an emotionally distant marriage and felt guilty because he recently hit his wife during a violent nightmare.  The GAF score was 40.  His level of functioning appeared to have decreased since the last examination.  The Veteran was continuing to take medication for his PTSD.  

The Veteran's VA treating mental health doctor reported in May 2011 that he was the Veteran's psychotherapist for the last year.  He noted that the Veteran's impairment from PTSD was total.  His occupational functioning impairment was marked.  The examiner opined that the Veteran's PTSD symptoms unequivocally warrant a 100% rating.  

The January 2012 VA examination report indicates that PTSD and depression combined to leave the Veteran unable to work and extremely impaired with regard to potential social activities.  The examiner noted that the symptoms of PTSD were at least as severe as those noted in the 2009 and 2011 examination reports.  The examiner stated that PTSD resulted in, at the very least, deficiencies in most areas, with strong tendencies towards total impairment from a vocational perspective.  Again, neglect of personal appearance and hygiene were noted.  The GAF score was 40.

The medical evidence discussed above is persuasive, as it is based on accurate facts and supported by a rationale.  The Board finds that total occupational and social impairment are approximated, particularly considering that the specified factors for each incremental rating are examples rather than requirements for a particular rating and that it is important to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the Board finds the Veteran's documented total self-isolation, depression and neglect of personal hygiene to be compelling factors.  

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge that he had trouble concentrating and this is why he stopped working.  He also reported that he used work as a way to lock out his painful memories, but when he had a heart attack he could not keep up with the hours he had to put in.  He had become abusive to his clients and co-workers.  He also has been married a ling time but he has been bad to his wife due to his PTSD.  He has been unable to hold his new granddaughter because he gets flashbacks of massacred babies in Vietnam.  His representative argued for a 100 percent schedular rating. 

According to the DSM-IV, a GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Board has found the Veteran to be credible.  The Board has found the most persuasive medical evidence to be supportive of his contentions.  With resolution of reasonable doubt in the Veteran's favor, the Board concludes that the social and occupational impairment from the Veteran's service-connected PTSD has more nearly approximated total than deficiencies in most areas throughout the period of the claim.  In this regard the Board notes that the evidence does not demonstrate distinct time periods during which the service-connected disability warranted less than a 100 percent rating.  Accordingly, the Veteran is entitled to a 100 percent rating throughout the period of the claim. 


ORDER

An initial rating of 100 percent for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


